United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3559
                                    ___________

Jose Canas,                             *
                                        *
                   Appellant,           *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Southern
Brenda Naber, Probation Officer for     * District of Iowa.
the Seventh Judicial District; Delbert  *
E. Jones, Probation Supervisor for      *      [UNPUBLISHED]
the Seventh Judicial District,          *
                                        *
                   Appellees.           *
                                   ___________

                              Submitted: April 30, 2002

                                   Filed: May 2, 2002
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Jose Canas challenges the district court's dismissal of some claims, and adverse
grant of summary judgment as to others, in Canas's 42 U.S.C. § 1983 action against
various Iowa officials. After carefully reviewing the record, we conclude the district
court's rulings were proper. Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-